995 So.2d 624 (2008)
Jackie BAMBER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1269.
District Court of Appeal of Florida, Second District.
December 12, 2008.
STRINGER, Judge.
Jackie Bamber seeks review of the postconviction court's order summarily denying his motion to correct illegal sentence, which was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand for reconsideration of Bamber's motion for rehearing because the court erroneously determined that it was unauthorized. See Fla. R.Crim. P. 3.800(b)(1)(B) (authorizing motion for rehearing for orders denying relief under rule 3.800(a)). Because we are reversing for reconsideration of Bamber's motion for rehearing, we do not reach the merits of the underlying order denying Bamber's rule 3.800(a) motion.
Reversed and remanded.
FULMER and VILLANTI, JJ., Concur.